DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by US 5667865 (Jackson et al.).
Regarding claim 1, ‘865 discloses: A terry fabric (10, figs. 1 and 2) comprising: a top surface having a single first pile weight and a single first pile height (Fig. 2; face/upper terry pile inherently having a first pile weight and height); and a bottom surface opposite the top surface having a single second pile weight and a single second pile height (Fig. 2; back/lower terry pile inherently having a second pile weight and height), wherein: the first pile weight (“yarn count of 17/2” par. 6, detailed description) is greater than the second pile weight (back/lower terry yarn count “9.5/1”, par. 6, detailed description), and the first pile height is equal to the second pile height (face and back terry piles are shown in fig.2 having the same height and the disclosure refers to 13a and 14a together having the same height in this citation, “The terry loops 13a, 14a preferably have a length or height of about 5.0 inches to about 5.5 inches per linear inch of ground fabric [par. 4 detailed description].”)
Regarding claims 2-4, the top/face/upper surface includes first yarns 13a; the bottom/back/lower surface includes second yarns 14a; and yarns 13a and 14a are shown as different yarns in fig. 2 and the disclosure of their different counts cited previously above also show that yarns 13a are ‘coarser’ than yarns 14a.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5667865 (Jackson et al.) in view of “Scouring” (Textile fashion study, attached Non-patent literature reference).
Regarding claims 9-12, ‘865 discloses – weaving a terry fabric (10, figs. 1 and 2) comprising: a top surface having a single first pile weight and a single first pile height (Fig. 2; face/upper terry pile inherently having a first pile weight and height); and a bottom surface opposite the top surface having a single second pile weight and a single second pile height (Fig. 2; back/lower terry pile inherently having a second pile weight and height), wherein: the first pile weight (“yarn count of 17/2” par. 6, detailed description) is greater than the second pile weight (back/lower terry yarn count “9.5/1”, par. 6, detailed description), and the first pile height is equal to the second pile height (face and back terry piles are shown in fig.2 having the same height and the disclosure refers to 13a and 14a together having the same height in this citation, “The terry loops 13a, 14a preferably have a length or height of about 5.0 inches to about 5.5 inches per linear inch of ground fabric [par. 4 detailed description].”).  
Regarding claims 10-12, the top/face/upper surface includes first yarns 13a; the bottom/back/lower surface includes second yarns 14a; and yarns 13a and 14a are shown as different yarns in fig. 2 and the disclosure of their different counts cited previously above also show that yarns 13a are ‘coarser’ than yarns 14a.
The citations above are inherently produced by “weaving” them together as claimed.  
‘865 also discloses cotton as a potential yarn material used in the terry/pile yarns.
The only limitation not explicitly disclosed are a ‘scouring’ of the bottom pile yarn step.
However, ‘Scouring’ is referenced as it explicitly teaches, “Scouring is the pretreatment process of wet processing technology. Scouring is the first stage of pretreatment.
Before dyeing or printing of textile materials natural fibers must pass scouring process… Scouring is the process by which natural (oil, wax, gum, fat etc) as well as added (during fabrication process) impurities are removed completely as possible. Especially hydrophobic character which is present in the fiber of fabric is removed by this process (page 1 of document)”.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering and design to modify the fabrication method of ‘865 to further include a scouring step of the bottom pile yarns as scouring is a known and commonly used textile pre-treatment step by which natural as well as added impurities are removed from the material in a textile production process.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive and/or considered moot as past rejections are removed. 
Current claims have a completely different scope than previous claims and new rejections are presented.  
Previous 112 rejections are removed as new claims are of a completely different scope.
Previous objections to the abstract are overcome with newly presented abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various terry/towel/pile fabric references are attached to establish the general state of the art.

                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732